OPINION ON APPELLANT’S MOTION FOR REHEARING
CLINTON, Judge.
On original submission this Court reversed the judgment of the Corpus Christi *405Court of Appeals, which had sustained one ground of error and reversed the judgment of conviction; we remanded the cause to the court of appeals to dispose of two remaining grounds of error presented by appellant to that court. In his motion for rehearing appellant criticizes a portion of the plurality opinion of this Court,1 but his principal charge is that it created “a double standard in the administration of justice involving incarcerated and unincarcerated defendants.” His remedy: “make it mandatory that the 10 days to prepare for trial should start from the date the indictment is served.”
The premise underlying appellant’s charge is that an accused who remains in custody is not afforded the same opportunity as the one enlarged on bail “to consult with his counsel as soon as he is indicted and served with a copy of such.” The problem with that premise is that if an accused is on bail at the time the indictment is presented “it is not necessary to serve him with a copy, but the clerk shall on request deliver a copy of the same to the accused or his counsel, at the earliest possible time,” Article 25.03, V.A.C.C.P.
Appellant’s motion for rehearing is without merit and is overruled.

. Pointing to that part of the opinion noting that counsel “never claimed an entitlement to ten days to prepare for trial nor, on the other hand, did he and appellant waive that period of time by written notice” and finding that “both appellant and he received all preparation time to which entitled,” appellant now faults us for overlooking a portion of the record “which clearly shows that appellant ... filed an objection to the appellate record in that the proceedings of May 11, 1981 were not recorded,” and further informs us that his counsel requested the proceedings of May 5, 1981, also to be included.
The written objection to the record complained that “the voir dire proceedings held in open court May 11, 1981” were not included, but the trial court denied that objection with the notation that appellant “failed to request that voir dire of jury be recorded.” We are left to wonder just how the matter of voir dire is related to a claim of entitlement to ten days to prepare for trial, or a waiver of it.
With respect to a May 5 proceeding, the above objection does not allude to that, and all we find in the record about it is a docket entry of that date to the effect that the case was set for trial on merits May 11.